Citation Nr: 1533544	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, and from November 1990 to January 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the RO that, in pertinent part, denied disability ratings in excess of 30 percent for service-connected bronchial asthma; and in excess of 10 percent for service-connected depressive disorder.  The Veteran timely appealed.

In June 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  
 
In January 2013, the Board granted an increased disability evaluation to 30 percent for depressive disorder; later that same month, VA's Appeals Management Center (AMC) assigned an effective date of August 19, 2009, for the increased rating.

Also in January 2013, the Board remanded the matters of increased disability ratings greater than 30 percent both for a depressive disorder and for bronchial asthma.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Pulmonary function testing revealed forced vital capacity (FVC) of 93 percent of predicted, and forced expiratory volume in one second (FEV-1) of 101 percent predicted; monthly visits to a physician for required care of exacerbations, or at least three courses of systemic (oral or parenteral) corticosteroids a year have not been demonstrated.

2.  The Veteran's depressive disorder has been manifested by symptoms such as thoughts of harming himself, depressed mood, anxiety, and panic attacks-all resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bronchial asthma are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2014).

2.  The criteria for a disability rating in excess of 30 percent for a depressive disorder are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a September 2009 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the September 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of asthma and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. Bronchial Asthma 

Service connection has been established for bronchial asthma.  The RO has evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Disability ratings under Diagnostic Code 6602 for bronchial asthma primarily use the results from pulmonary function testing.  See 38 C.F.R. § 4.97 (2014).

A 30 percent rating is warranted if the following findings are demonstrated: a forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or; a force expiratory volume in one second to forced vital capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 56 to 70 percent, or; daily inhalational or oral bronchodilatory therapy, or; inhalational anti-inflammatory medication.

A 60 percent rating is warranted if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

The maximum 100 percent rating is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value or; a FEV-1/FVC of less than 40 percent, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).

Historically, the Veteran's pre-exercise pulmonary function tests were within normal limits, and did not indicate any evidence of obstructive airway disease.  Subsequent exercise demonstrated findings suggestive of exercise-induced asthma, with a decrease in both FEV-1 and the FEV-1/FVC ratio.  His day-to-day routines usually did not induce wheezing.  The Veteran reportedly worked as a nurse on a hospital ward, with very rare occasions of wheezing.  One examiner noted that the Veteran seemed to have a seasonal component, with allergic rhinitis that exacerbated his bronchospasm episodes.

In January 2007, readings of FVC were 112 percent of predicted value, and readings of FEV-1 were 102 percent of predicted value; the ratio of FEV-1/FVC was 81 percent.  Since then, the Veteran reported using a "Combivent inhaler" twice daily, and having a chronic cough.  He reportedly wheezed with any type of activity; and reported missing work with acute exacerbations about three times during the past year, and being off two days each time.

Records show that the Veteran presented to the emergency room in May 2008 for asthma exacerbation.  He was prescribed a "Medrol Dose Pak."

In October 2009, the Veteran underwent a VA examination for purposes of evaluating his service-connected bronchial asthma.  He reported having a chronic cough, which was nonproductive; and reported having shortness of breath and wheezing.  His weight was stable; he denied any hemoptysis and denied any chest pain.  He reportedly took "Albuterol 90/ipratropium inhaler" daily, and had no rescue inhaler.  He reportedly had not been in the hospital in the past 12 months for his asthma, and reported his last emergency room visit was in May 2008.  He had not missed work in the past several weeks, and was on no restrictions at work.

Following examination in October 2009, both chest X-rays and pulmonary function tests were normal.  The examiner noted that post-broncodilators were not ordered because the Veteran had his bronchodilator treatment in the morning.  Readings showed an FEV-1 of 4.21, which was 101 percent of predicted value; and showed an FVC of 5.07, which was 100 percent of predicted value.

The Board notes that, generally, for most respiratory conditions (excluding bronchial asthma), post-bronchodilator studies are required when pulmonary function testing is done for evaluation purposes except when results of pre-bronchodilator tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.97(d)(4).

In August 2010, the Veteran was treated for wheezing and coughing that had gradually worsened over a three-week period.  He again was prescribed a "Medrol Dose Pak" and "Z-Pak."  Pulmonary function testing in September 2010 was normal.

During a VA examination in April 2011, the Veteran reported having two events a year of bronchitis requiring antibiotics; and two events a year, on average, requiring oral steroids with taper for asthma exacerbation.  He reportedly neither had been admitted to the hospital for asthma, nor had respiratory failure nor mechanical ventilation in the last year, although he had made two clinic visits for oral steroids and two clinic visits for antibiotics.  The Veteran reportedly worked daily and used topical inhaled steroids once a day; he used "Albuterol" for rescue only, and did not require "Albuterol" on a daily basis.  The Veteran reportedly had dyspnea with exertion at one block, and he did not run.  He had no history of nasal polyps, and no history of cor pulmonale.  He did not use oxygen and did not smoke, but obtained secondary passive inhalation of cigarette smoke.
   
Examination in April 2011 revealed that the Veteran had reduced breath sounds but no wheeze, even with forced breathing.  There was no wheeze on tidal breathing.  There was no cyanosis or edema.  The diagnosis was asthma, and the examiner noted that the Veteran's condition was stable.  Pulmonary function testing both before and after bronchodilators was essentially normal.  Readings showed an FEV-1 of 4.25, which was 101 percent of predicted value; and showed an FVC of 4.97, which was 93 percent of predicted value.

A June 2011 VA treatment record noted that more albuterol was needed and that the Veteran used a mometasone inhaler daily.  The Veteran was also prescribed a Medrol Dosepak.

In June 2011, the Veteran testified that over the last two or three years his asthma had worsened because he could no longer walk to his mailbox and back without using the inhaler.  He testified that he now used the inhaler three or four times a day.  The Veteran also testified that he took oral steroids about three times a year; and that there were certain times of the year or weather, as well as activity, that would make his asthma worse.  He testified that, so far this year, he had been prescribed oral steroids on one occasion.  The Veteran also testified that he had a medical background and worked as a nurse.  

VA records added to the Veteran's claims file following the Board remand and the issuance of the supplemental statement of the case in April 2013 show no further exacerbations of bronchial asthma.  With respect to the records that were added to the electronic claims folder following the issuance of the supplemental statement of the case, the records are either duplicative of evidence that was already of record or not relevant and therefore neither remand nor a waiver of agency of original jurisdiction review of the evidence is required.

The Board notes that the results of each pulmonary function test, whether or not recorded after optimum therapy, were essentially normal during the rating period; and do not meet requirements for an increased disability rating for bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Nor does the evidence show at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic (oral or parenteral) corticosteroids required per year, to warrant an increased disability rating.

While the Veteran had testified that he was prescribed oral steroids "about three times a year," the evidence of record documents prescribed "Medrol Dose Pak" once in May 2008, once in August 2010, and once in June 2011.  The Veteran had also told the April 2011 VA examiner that he had "two events a year, on average," that required oral steroids with taper for asthma exacerbation; and reported having two events a year of bronchitis, requiring antibiotics.  In this regard, the Veteran's April 2011 statements to the VA examiner and his June 2011 testimony are inconsistent.  At the hearing, the Veteran's representative had mentioned discussing, "as far as looking at the higher evaluation," and talking about completing or "going through" "at least three per year" ... of oral corticosteroids.  Under these circumstances, the Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered later in support of a claim for monetary benefits.  The Veteran's having "two events a year, on average," that required oral steroids with taper for asthma exacerbation does not meet the requirements for an increased rating under Diagnostic Code 6602.  Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are not demonstrated. 

In this regard, the Board notes that the Veteran's representative has recently contended that the pertinent medical evidence needed to ensure that the Veteran received a fair and impartial determination was "stale."  However, an examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Where there is no affirmative indication that the condition has changed, as in this case, then the matter should be decided based upon the available evidence.

A preponderance of the evidence is against a disability rating in excess of 30 percent for bronchial asthma.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased disability rating.  Under these circumstances, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity.  

Thus, the weight of the evidence is against an increased disability rating for bronchial asthma.  38 C.F.R. §§ 4.7, 4.21 (2014). 

B.  Depressive Disorder

Service connection has been established for depressive disorder.  Effective August 19, 2009, the RO has evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, pertaining to mood disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Historically, VA treatment records include an Axis I diagnosis of major depressive disorder by history, currently in remission in November 2004.  At that time the Veteran reported being socially isolated by choice; he denied worrying that people will judge him or that he will humiliate himself.  He reported no problems with sleeping, no change in interest, concentration, or appetite.  His psychomotor status had increased.  He denied suicidal ideation, and denied guilt.  The Veteran wondered why he had been married and divorced twice, and was looking at a third divorce.  He had therapy in the past with limited insight.  The Veteran reported his mood as "pretty good," and denied obsessive thoughts or compulsive behaviors.  No manic or psychotic symptoms were elicited.  The Veteran denied anxiety, panic attacks, or symptoms of social phobia.  Occasionally, he lost things needed at work.  The Veteran reported having friends to talk to, and not friends to interact with consistently.  In November 2006, he again reported no suicidal ideation.  One examiner noted some trouble with disrupted sleep and increased appetite; and indicated that the Veteran's depression was currently in remission, although recent stressors have contributed to slight worsening of mood.  In January 2007, another examiner opined that the Veteran's symptoms were mild-to-moderate, and had persisted for years.

VA treatment records, dated in July 2009, show that the Veteran reported significant marital strife related to communication and his wife's prescription drug problem.  At that time he reported a willingness to work on the marriage.  A VA social worker noted no suicidal ideation.  In August 2009, the Veteran reported working as a home health nurse, and that he was also preaching.  He reported being married to his third wife and would get a divorce, if he was not a preacher.  Overall, he reported that his mood was good, and he slept well.  The Axis I diagnosis at the time was major depressive disorder, recurrent, in partial remission.  A GAF score of 68 was assigned.  Again, the Veteran reported no suicidal ideation. 

During a November 2009 VA examination, the Veteran reported experiencing episodes of depression, which he described as "in a fog."  He reported that nothing interested him; and that he did things he had to do, but did not get enjoyment or pleasure from them.  He reported these episodes happening one-to-two days every week or two, which was slightly more than he had been experiencing at his last VA examination.  The Veteran reported no sleep difficulties, and that he was rested most mornings, although he felt tired frequently during the day.  The Veteran did report some thoughts of things he experienced in active service, but did not describe any nightmares or significant intrusive thoughts.  He reported that some images came to him when performing his nursing duties, if he was working with someone that he believed would die fairly soon.

Mental status examination in November 2009 revealed that the Veteran was casually groomed and cooperative throughout the interview.  He had good eye contact.  His speech was within normal limits, with regard to rate and rhythm.  His mood was euthymic; affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight, with no loosening of associations or confusion noted.  He was oriented in all spheres.  There was no evidence of delusions or hallucinations.  His insight and judgment was deemed to be fair.  The Veteran reported occasional suicidal ideation, with no plan or intent; and reported having more significant ideation about one-and-one-half years ago, with no plan or intent at the time.  He denied any homicidal ideation.  The Veteran was found competent for VA purposes, and not in need of psychiatric hospitalization.  The Axis I assessment was depressive disorder, not otherwise specified.  A GAF score of 61 was assigned.

The November 2009 examiner indicated that the severity of the Veteran's symptoms was deemed to be mild, and had persisted for a number of years.  His mental health records over the past year reflect that the Veteran was generally doing quite well.  The examiner noted that the Veteran's symptoms did not preclude gainful employment, and did not have a significant impact on social functioning or behavior.  The examiner found no impairment in thought processes or communication.

VA treatment records, dated in March 2010, show an Axis I diagnosis of major depressive disorder, recurrent, in partial remission; and an assigned GAF score of 68.  The Veteran reported having stress with work; and reported that his church was recently hit by a tornado, and he was working on repairing the damage.  He reported working as a preacher, in addition to nursing.

A September 2010 VA treatment record indicates that the Veteran was seen with complaints of not feeling like doing anything and being depressed two to three days per week.  He reported that over the past several weeks he had trouble concentrating and thoughts that he would be better off dead or hurting himself.  Following a mental health examination, which showed a dysphoric affect, a GAF score of 51 was assigned.  The clinician noted that the Veteran had a return of the symptoms of depression.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

The report of an April 2011 VA examination reflects that the Veteran's first treatment for depression was approximately ten years earlier, and that he had no history of psychiatric hospitalization or of suicide attempts.  The Veteran reported his typical mood as "blah," and that he did not feel terribly happy or terribly sad.  He stated his energy was not good, and he fatigued easily; and reported reduced enjoyment in pleasurable activities.  The Veteran reported that he never had much self-esteem, but he did not feel guilty and did not blame himself for things.  He reported having some suicide ideation earlier this year, when he found out that his wife had relapsed on prescription drug abuse; and that he had not had any additional suicide ideation since that time.  He slept eight or more hours per night, but did not feel rested when he woke in the morning.  When not working or sleeping, the Veteran reportedly occupied his time with computer games, or spent time studying the bible.  

Mental status examination in April 2011 revealed that the Veteran was alert and oriented to person, place, and time.  He was casually dressed and appropriately groomed.  He was pleasant and cooperative, and made humorous remarks during the interview.  His concentration and memory appeared to be grossly intact.  His speech was of normal rate, rhythm, and tone.  Thoughts were presented in a logical and linear fashion.  There was no indication of impairment in thought processes or communication.  His insight and judgment appeared to be intact.  The Axis I diagnosis was major depressive disorder, recurrent, mild.  A GAF score of 70 was assigned.

The April 2011 examiner opined that the Veteran had some mild symptoms of depression that affected his social relationships primarily, and may also have some impact on his occupational endeavors.  His depression did not preclude his ability to work.  

In June 2011, the Veteran testified that there were lots of days that he did not want to do things, or to deal with people; and that he would rather just lay around and sleep.  He testified that he felt he could just stay in bed and do nothing, probably two or three days a week.  With regard to suicidal ideation, the Veteran testified that he told the examiner that he had an issue the first part of this year; and described getting a new truck, and being in a bad situation and mood about it.  The Veteran testified that he actually took off in the truck and was ready to just be rid of the whole truck; and the debt, and me, and everything else in the process.

The Veteran also testified that he was now married to his fourth wife.  He testified that between nursing and seeing death and dying all through his career, and being a minister and dealing with other people's problems that he could not share with others, he just piled more on his own plate.  He testified that he had anxiety attacks, probably once or twice a month; and that his medications were increased.  His testimony is deemed credible.  

When seen at VA in July 2011, he reported he was depressed and had hypersomnia, increased appetite, poor concentration, and decreased energy.  He also felt hopeless and had thoughts that he would be better off dead but would not harm himself because of his family and religion.  He also indicated that his dog had recently died in an accident.  The clinician assigned a GAF score of 41 and noted that the Veteran was reporting a worsening of symptoms of depression secondary to psychosocial stressors.  

In October 2011, the Veteran reported that he was feeling better.  He said he was "not sitting around wondering what life is all about" and he was sleeping better.  He was currently working as a hospice nurse which he enjoyed, stating that it meshed well with his vocation as a pastor.  A GAF of 51 was assigned.
Following the Board's January 2013 remand, the Veteran underwent a VA examination in February 2013 for purposes of determining the severity of his depressive disorder.  The Axis I diagnosis was major depressive disorder, recurrent, partial remission.  Finances were noted as a stressor because the Veteran was about to file for bankruptcy.  A GAF score of 66 was assigned based on mild impairment in interpersonal functioning, in that the Veteran reported crying for no apparent reason at least once per week.  He reported feeling "blah" in his job, and reported having some problems in his former job due to concentration.  The examiner noted that the Veteran's range of functioning suggested mild impairment due to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Current symptoms included depressed mood and anxiety.  

VA records added to the Veteran's claims file following the issuance of the supplemental statement of the case in April 2013 are not relevant to psychiatric issue on appeal and therefore neither remand nor a waiver of agency of original jurisdiction review of the evidence is required.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

During the rating period in this appeal, several assigned GAF scores have ranged from 61 to 70, which indicate some mild symptoms or some difficulty in social or occupational functioning.  The Veteran was also assigned GAF scores of 51 in September 2010 and October 2011.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran was also assigned a GAF score of 41 in July 2011.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is apparent that the Veteran's anxiety has occasionally decreased his work efficiency and task performance.  The Veteran also has expressed frustration, in that his physical disabilities prevent him from doing yard work or recreational activities.  The Board finds the Veteran's statements to be credible, and consistent with findings that the Veteran's depression and anxiety have persisted for a number of years.

Based on the evidence of record that includes the Veteran's credible statements, the Board finds that no more than the currently assigned 30 percent disability rating is warranted for a depressive disorder.  The evidence reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and panic attacks.  The long-standing symptoms and clinical findings of depressed mood, anxiety, occasional thoughts of suicide or harming himself, occasional trouble concentrating, reduced interest and enjoyment in pleasurable activities, and difficulty in establishing and maintaining effective relationships with his wives approximate the criteria for a 30 percent disability rating.

The evidence does not reflect that the symptoms are of such severity, frequency and duration as to warrant a disability rating in excess of 30 percent.  While the Veteran did have a GAF as low as 41, the examiner explained that the Veteran was experiencing psychosocial stressors at that time and when he was seen several months later, the Veteran reported that he felt better.  The evidence shows that the Veteran is oriented, has an appropriate affect and intact memory, is able to perform activities of daily living, his speech has been assessed as normal, judgment was found to be fair or intact by clinicians, and there were no disturbances of abstract thinking or inclinations toward harming others.  The Veteran's signs and symptoms, which were described above, are fully contemplated by the 30 percent rating and do not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, it is noted that multiple examiners have assessed the condition as mild in severity.  

While the Veteran has reported some suicidal ideation at times, this factor, alone, does not provide a sufficient basis for assignment of a 50 percent, or higher, disability rating.  Other than noting some suicidal thoughts at times, each examiner found no intent or plan; and no homicidal ideation, obsessive rituals, or delusions.  In essence, the evidence does not reflect that symptoms of the Veteran's depressive disorder are of such severity as to warrant a disability rating in excess of 30 percent.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by the currently assigned 30 percent disability rating.

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected disorder and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

While the Veteran has reported having more frequent panic attacks and feelings of low self-esteem at times, the evidence does not reveal that the Veteran's depressive disorder has affected his ability to function independently, appropriately, and effectively.  Indeed, recent VA examination revealed no more than mild impairment.

In summary, the Veteran does not have occupational and social impairment with reduced reliability and productivity due to symptoms including depression, panic attacks, and anxiety so as to warrant a 50 percent rating.  In this regard, the Board notes that the assigned 30 percent disability rating is in recognition of intermittent periods of inability to perform occupational tasks.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For the foregoing reasons, the Board finds that the evidence is against the award of a disability rating in excess of 30 percent for the Veteran's depressive disorder.


C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for migraine headaches, bronchial asthma, depressive disorder, lumbosacral strain with mild degenerative disc disease and sciatica of the right lower extremity, and sciatica of the left lower extremity. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's depressive disorder or bronchial asthma combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A disability evaluation in excess of 30 percent for bronchial asthma is denied.

A disability evaluation in excess of 30 percent for a depressive disorder is denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


